Citation Nr: 0919889	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot status post bunionectomy.

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot status post bunionectomy.





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2001 to May 2005. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Right post operative residuals of hallux valgus are 
manifested by painful motion resulting in no more than a 
moderate degree of impairment.

2.  Left post operative residuals of hallux valgus are 
manifested by painful motion resulting in no more than a 
moderate degree of impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for post 
operative residuals of right hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5280, 5284 (2008).

2.  The criteria for a rating in excess of 10 percent for 
post operative residuals of left hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2007 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  

In addition, the July 2007 letter advised the Veteran of how 
VA determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of specific rating criteria applicable to 
wrist disability, thumb disability and tibialis muscle 
disability.  The Board finds that these latter two 
advisements were appropriately made in accordance with the 
recent Court of Appeals for Veteran's Claims (Court) ruling 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
The Board notes that the Veteran was not provided notice of 
the applicable criteria for rating hallux valgus disability 
in a VCAA notice letter.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  The Board finds that the Veteran was not prejudiced 
by this omission, however.  The letter clearly put her on 
notice to submit or identify any evidence that might be 
pertinent to her claim for increase and provided specific 
examples of the type of evidence that she could submit or 
identify (for VA to obtain).  In response she did indicate in 
October 2007 that there were outstanding treatment records 
from the Dallas VA Medical Center and the RO then obtained 
these records.  At this same time, she also indicated that 
she had no further pertinent evidence or information to give 
VA to substantiate her claim.  As the Veteran was generally 
put on notice of what constituted pertinent evidence of the 
evidence necessary to substantiate her claims and has 
affirmatively indicated that she did not have any further 
evidence to submit or identify, the Board does not find that 
specific notification of the rating criteria applicable to 
hallux valgus in the July 2007 letter or any other notice 
letter would have led to the Veteran submitting or 
identifying any additional pertinent evidence.  Accordingly, 
as a complete record has been developed for rating purposes, 
the omission did not prejudice the veteran as it did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   The 
Board also notes that the Veteran did receive at least some 
level of notice of the applicable rating criteria in the 
October 2007 rating decision and in a December 2007 statement 
of the case.      
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided.    She is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

On October 2005 VA examination the diagnosis was bilateral 
hallux valgus with the left foot more symptomatic than the 
right status post operation on the right in May 2004 and on 
the left in September 2004 with continued foot pain on the 
left more than the right with moderate disability.  The 
Veteran reported that she began to develop pain and swelling 
in her feet after running in 2002.  A year later she was 
diagnosed as having bunions of both feet and had an operation 
on the right foot in May 2004 with only minimal beneficial 
effect.  Postoperatively she continued to have swelling and 
moderate discomfort.  She had surgery on the left foot in 
September 2004 with only minimal benefit.  Postoperatively 
she had an X-ray showing a metatarsal cyst of the left 1st 
metatarsal.  The feet bothered her with walking 4 to 6 blocks 
or with standing 45 minutes.  She was unable to run.  She 
could go up and down stairs and she had real difficulty with 
driving.  She could not lift over 20 pounds.  The left foot 
bothered her more than the right.  

The right foot showed a scar on the dorsum of the right great 
toe and adjacent part of the foot measuring 6 cm vertically 
placed.  The Veteran could only flex the toe 5 degrees and 
could only extend the toe 20 degrees.  Range of motion of the 
other toes was normal.  The ankle dorsiflexion was 30 
degrees, plantar flexion was 35 degrees, inversion was 35 
degrees and eversion was 30 degrees.  There was slight medial 
tenderness.  The left foot showed a scar on the dorsum of the 
foot and great toe measuring 6cm that was well healed.  
Dorsiflexion was 25 degrees, plantar flexion was 30 degrees, 
inversion was 30 degrees and eversion was 25 degrees.  The 
Veteran could dorsiflex and plantar flex the toes 20 degrees.  
There was moderate medial tenderness.  X-rays of the 
bilateral feet showed status post first metatarsal of the big 
toe noted bilaterally with metallic screws noted, presumably 
bunionectomy, and correction of hallux valgus deformities.  
Otherwise it was a normal examination.  

The examiner commented that the Veteran complained of pain in 
both feet, with no weakness or fatigability.  There was no 
current treatment other than the prior operative procedures.  
She was not using any corrective devices.  There was no 
painful motion, edema, weakness or instability but there was 
tenderness about the medial aspect of both ankles.  There was 
no evidence of abnormal weight bearing and Achilles tendon 
alignment was normal.  

A November 2005 rating decision awarded service connection 
for bilateral hallux valgus, status post bunionectomy and 
assigned a 10 percent rating for each foot. 

May 2006 VA X-rays of the bilateral feet showed similar 
findings to the earlier October 2005 X-rays.   

A June 2006 progress note shows that the Veteran was seen for 
complaints of pain to the bilateral feet.  She had tried all 
types of conservative treatment for relief of pain including 
duragesic patches, orthotics, oral pain medications etc.  
Both of her feet sweated in excess and her left foot would 
get very cold at times.  Physical examination showed no 
edema, soft and supple skin and healed incision to the 
bilateral first metacarpophalangeal joint.  There was pain on 
range of motion bilaterally at the 1st metacarpophalangeal 
joint with no crepitus.  Sensations were intact.  The 
diagnostic assessment was status post bilateral bunionectomy 
and possible reflex sympathetic dystrophy.  The Veteran 
declined a cortisone injection.  

At a subsequent June 2007 VA podiatry consultation the 
Veteran reported discomfort in the right foot status post 
bunionectomy.  Physical examination showed an osseous 
prominence hallux at the right proximal phalanx and some 
hyperkeratosis.  The diagnostic assessment was exostois and 
pressure callus.  The callus was debrided and it was 
recommended that the Veteran wear low heeled shoes.  Surgical 
options were discussed and the Veteran was offered an 
injection.  

June 2007 VA X-rays of the bilateral feet showed similar 
findings to those of October 2005 and May 2006.       

In her June 2007 claim for increase the Veteran indicated 
that for the last 4 months her feet had been hurting her to 
the extreme.  It hurt her just to function through the day.  
It appeared that the bunion had appeared on her right foot 
and she also experienced the majority of her pain in the 
right foot. 

On September 2007 VA examination the diagnosis was residuals 
of bilateral bunionectomies.  It was noted that the Veteran 
had had the bilateral bunionectomy five years prior.  She 
reported pain in the right foot at the level of 9/10 and pain 
in the left foot at a level of 5/10.  There was stiffness, 
swelling, more often in the right foot, and earlier fatigue 
in the right foot, also more than in the left foot.  Rest 
somewhat relieved the pain and standing and walking in excess 
of 15 to 20 minutes aggravated the pain.  These flare-ups did 
not result in incapacitating episodes of functional 
impairment at work, however.    

The Veteran had been treated with Duragesic patches and 
orthotics without much relief.  She was looking into the 
option of intraarticular corticosteroid injections.  The 
Veteran was self-sufficient in day to day activities.  She 
worked in the MAS and her work was not affected because of 
her feet.  

Physical examination showed bunionectomy scars of about 31/2 to 
4 inches long.  The scars were well-healed, superficial and 
stable.  There was recurrence of bunion in the right foot, 
more so than the left.  There was severe tenderness in the 
right foot and moderate tenderness in the left foot.  There 
was some soft tissue tenderness on the dorsum of the right 
foot.  The Veteran's gait was antalgic.  Calluses were 
present in the fifth metatarsal areas bilaterally and the 
Veteran was ambulating on the medial borders.  There was no 
angulation or dorsiflexion at the first metatarso-phalangeal 
joints and there was no active motion in the 
metatarsophalangeal joint of the great toe.

In her November 2007 Notice of Disagreement the Veteran 
indicated that both of her bunions were reoccurring and that 
they were very painful.  Her right foot was much more severe 
than her left both in reoccurrence and in the amount of pain 
she experienced.  Her right foot pain had her taking 800 mg 
Ibuprofen for pain and constant swelling.  The problem did 
affect both her everyday living and her work performance.  
She was supposed to wear business attire at work but could 
not wear any form of shoes with heels or that had any type of 
leverage.  These types of shoes hurt her feet even when she 
was just sitting and made her feet hurt badly if she 
attempted to walk in them.  Overall her work was affected 
because she was not able to walk as much due to pain.  The 
bilateral foot problem affected her life because she had to 
take pills every night to try and keep the pain at a bearable 
level and she had to use heat and ice to try to manage the 
swelling.  Also, she was not capable of being active in her 
son's life.  She could not stand at his football games and 
could not even participate in his parent and athlete day 
because his feet were swollen.  The Veteran also contended 
that she was not given a true and accurate VA examination in 
September 2007.  

On her January 2008 Form 9 the Veteran indicated that the 
physician did not even look at her feet during her 
examination in September 2007.  With her foot condition she 
was getting to the point where her feet would swell up all 
the time.  She was unable to participate in her daily living 
processes.  She was unable to wear certain shoes due to the 
pain and swelling of her feet.  She had problems with doing 
grocery shopping, laundry and just being up on her feet for a 
long period of time.

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The appellant's post operative right hallux valgus has been 
assigned a 10 percent disability rating and the appellant's 
post operative left hallux valgus has been assigned a 10 
percent rating, each under Diagnostic Code 5280.  A 10 
percent rating is warranted if there has been an operation 
and resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of the great toe.  Because the appellant's post operative 
hallux valgus on the right and on the left has been assigned 
the maximum 10 percent rating under Code 5280, the Board must 
determine if a higher rating is warranted under alternate 
code criteria.

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), further consideration under those Diagnostic 
Codes would be of no benefit to the appellant. Also, 
Diagnostic Code 5278 claw foot (pes cavus) and Diagnostic 
Code 5283 (malunion of the tarsal or metatarsal bones) are 
not for consideration, as there is no evidence that the 
appellant suffers from these disorders.

The Board has also considered whether a higher rating is 
warranted under Code 5284.  Under this Code, a 10 percent 
rating is assigned for moderate foot injuries, a 20 percent 
rating is assigned for moderately severe foot injuries, and a 
30 percent rating is assigned for severe foot injuries.  38 
C.F.R. § 4.72, Diagnostic Code 5284. The Board finds that the 
appellant's hallux valgus and post operative residuals are 
not more than moderate in degree in either foot.  Although 
the Veteran has been shown to have a significant amount of 
pain, particularly in the right foot, there is no objective 
evidence that the pain has had more than a moderate impact on 
her ability to function at work or at home.  Notably, the 
October 2005 VA examination did not show any painful motion, 
edema, weakness or instability and did not show any evidence 
of abnormal weight bearing.  The September 2007 VA examiner 
did note an antalgic gait but found that the Veteran was self 
sufficient in day to day activities and that her work was not 
affected by her bilateral foot problems.   Additionally, VA 
podiatry notes from June 2006 and June 2007 did show pain, 
including pain on range of motion (in June 2006) but did not 
show any edema, weakness or instability, and did not note any 
functional limitations.        

The Veteran has reported problems with doing grocery 
shopping, laundry, driving and just being up on her feet for 
a long period of time and that she was experiencing constant 
swelling of the feet.  The Board finds, however, that 
inasmuch as the Veteran is experiencing difficulty with 
chores such as laundry and grocery shopping, due to pain and 
swelling, such symptomatology and such difficulty is 
consistent with a moderate level of overall bilateral foot 
disability and with a severe level of bilateral hallux 
valgus, both of which merit the currently assigned 10 percent 
rating for each foot.  

The Veteran has also argued that the September 2007 VA 
examiner did not even look at her feet at the time of the 
examination.  This allegation is not consistent with the 
findings reflected on the September 2007 examination report, 
however.  Notably, the examiner specifically assessed the 
Veteran's bunionectomy scars, the level of tenderness in the 
feet, the presence of bunion recurrence, the nature of the 
Veteran's gait, the characteristics of pertinent joint motion 
and whether calluses were present.  Such an assessment would 
necessarily entail an examination of the Veteran's feet and 
the Board finds no basis in the record for finding that the 
examiner's report of his observations was fabricated.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Once again the Board notes that the current 
10 percent ratings assigned for each foot contemplate a 
severe level of bilateral hallux valgus and a moderate level 
of overall foot disability.  Thus, although the bilateral 
foot disability may limit how long the Veteran can stand and 
how far she can walk, and may also result in difficulty with 
driving, laundry and grocery shopping, such functional 
limitations are reflected in the current ratings assigned.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right hip disability.  38 C.F.R.  § 3.321.  The Veteran has 
reported that her bilateral foot problems do limit her at 
work because she cannot wear shoes with heels and because she 
is limited in how far she can walk.  The Board does not find 
this report very convincing however, as it is not clear that 
the Veteran needs to do any significant walking to adequately 
perform her job or that she must wear shoes with heels in the 
performance of her job.  There is also no corroborative 
evidence of record to suggest that the Veteran is having any 
significant difficulty from work such as letters from co-
workers or supervisors.  Accordingly, referral for 
extraschedular evaluation is not suggested by the record.  
Id.  

Given that there is no basis in the record for awarding an 
increased rating for the Veteran's bilateral foot disability 
on either a schedular or extraschedular basis, the 
preponderance of the evidence is against this claim and it 
must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot status post bunionectomy is denied. 

Entitlement to a rating in excess of 10 percent for hallux 
valgus of the right foot status post bunionectomy is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


